Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s initial application filed 24 January 2020.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage unit” in claim 1 and “a judgment unit” in claims 1, 3-8, and 10-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamiya (JP 2018-187703 A).
Regarding claim 1, Kamiya discloses a foreign matter detection device 20 detecting penetration of a foreign matter into an interior of an electric motor 11 arranged in a machine tool 1, the device comprising: a sensor (gas sensors 45/46/47, humidity sensors 42/53, odor sensor 44, vibration sensor 41, temperature sensor 51, pressure sensor 52, rotation angle sensor 43) arranged in interior of the electric motor (at least the gas sensor may be arranged inside the electric motor case 18), and a controller 2 judging whether the foreign matter penetrates into the interior of the electric motor based on output of the sensor, wherein the sensor is formed so as to detect physical property of the foreign matter, the controller includes a storage unit 3 storing information on the physical property of the foreign matter, and a judgment unit 10 judging the penetration of the foreign matter and a type of the foreign matter by comparing the output of the sensor with the information on the physical property of the foreign matter.
Regarding claim 4, Kamiya discloses wherein the sensor is a gas sensor 45/46/47 or odor sensor 44 detecting a gas (formaldehyde, nitrogen oxide, or hydrogen sulfide for example) corresponding to a substance contained in a cutting liquid, the information on the physical property of the foreign matter is a gas concentration judgment range related to the cutting liquid, and the judgment unit 10 judges whether the gas concentration is within the judgment range related to the cutting liquid based on output of the gas sensor or the odor sensor, and when the gas concentration is within the judgment range related to the cutting liquid, it is judged that the cutting liquid has penetrated into the interior of the electric motor 11.
Regarding claim 10, Kamiya discloses comprising a plurality of sensors (41-47 and 51-53) judging the penetration of a specific predetermined foreign matter, wherein the plurality of sensors include sensors of types that are different from each other, and the judgment unit 10 judges the penetration of the foreign matter and the type of the foreign matter for each of the outputs of the sensors, and when the penetration of the foreign matter is judged for the output of at least one of the plurality of sensors, it is judged that the foreign matter has penetrated into the interior of the electric motor 11.
Regarding claim 11, Kamiya discloses comprising a plurality of sensors (41-47 and 51-53) judging the penetration of a specific predetermined foreign matter, wherein the plurality of sensors include sensors of types that are different from each other, and the judgment unit 10 judges the penetration of the foreign matter and the type of the foreign matter for each of the outputs of the sensors, and when the penetration of foreign matter is judged for the outputs of all of the sensors, it is judged that the foreign matter has penetrated into the interior of the electric motor 11, and when the penetration of foreign matter is not judged for the output of at least one of the plurality of sensors, it is judged that the foreign matter has not penetrated into the interior of the electric motor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya in view of Hokao et al. (JP 2003-166696 A).
Regarding claims 2 and 7, Kamiya discloses wherein the sensor is a sensor detecting a foreign matter corresponding to a substance contained in a cutting liquid (cutting fluid), the information on the physical property of the foreign matter is an foreign matter judgment range related to the cutting liquid, and the judgment unit 10 judges whether the foreign matter concentration is within the judgment range related to the cutting liquid based on the output of the foreign matter sensor, and when the foreign matter concentration is within the judgment range related to the cutting liquid, it is judged that the cutting liquid has penetrated into the interior of the electric motor 11.  
Kamiya does not disclose wherein the sensor is an ion sensor detecting an ion corresponding to a substance contained in the cutting liquid or a lubricant, the information on the physical property of the foreign matter is an ion concentration judgment range related to the cutting liquid or the lubricant, and the judgment unit judges whether the ion concentration is within the judgment range related to the cutting liquid or lubricant based on the output of the ion sensor, and when the ion concentration is within the judgment range related to the cutting liquid or lubricant, it is judged that the cutting liquid or lubricant has penetrated into the interior of the electric motor.  Hokao et al. teaches the use of a machine comprising an ion sensor that detects an ion concentration of a specific ion in a lubricant for the purpose of determining whether contamination has occurred within a bearing.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the foreign matter detection device of Kamiya with the ion concentration sensor as taught by Hokao et al. in order to be able to determine whether contamination of the cutting liquid or lubricant has occurred within the motor using a different type of sensor.
Regarding claim 9, the modified invention of Kamiya discloses wherein the electric motor 11 includes a plurality of components (case 18, oil seal 33) isolating the exterior and the interior of the electric motor, and the sensor (at least sensor 46, see figure 2) is arranged in the vicinity of a portion in which the plurality of components are in contact .

Claims 3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiya in view of Ueno (JP 2003-002894 A).
Regarding claims 3 and 8, Kamiya discloses wherein the sensor is a foreign matter sensor detecting a foreign matter value, the information on the physical property of the foreign matter is a foreign matter value judgment range related to a cutting liquid (cutting fluid), and the judgment unit 10 judges whether the foreign matter value is within the judgment range related to the cutting liquid based on output of the foreign matter sensor, and when the foreign matter value is within the judgment range related to the cutting liquid, it is judged that the cutting liquid has penetrated into the interior of the electric motor 11.  
Kamiya does not disclose wherein the sensor is a pH sensor detecting a pH value, the information on the physical property of the foreign matter is a pH value judgment range related to a cutting liquid or lubricant, and the judgment unit judges whether the pH value is within the judgment range related to the cutting liquid or lubricant based on output of the pH sensor, and when the pH value is within the judgment range related to the cutting liquid or lubricant, it is judged that the cutting liquid or lubricant has penetrated into the interior of the electric motor.  Ueno teaches the use of a machine tool comprising a pH sensor 54 that detects a pH of a cutting fluid for the purpose of determining the concentration of the cutting fluid.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the foreign matter detection device of Kamiya with the pH sensor of Ueno in order to whether contamination of the cutting liquid or lubricant has occurred within the motor using a different type of sensor.
Regarding claim 5, Kamiya discloses wherein the machine tool is formed so as to inject a cutting liquid (cutting fluid) toward a workpiece, the sensor is a humidity sensor 42, the information on the physical property of the foreign matter is a humidity judgment range related to the water-soluble cutting liquid, and the judgment unit 10 judges whether the humidity of the interior of the electric motor 11 is within the judgment range related to the cutting liquid based on output of the humidity sensor, and when the humidity is within the judgment range related to the cutting liquid, it is judged that the water-soluble cutting liquid has penetrated into the interior of the electric motor.
Kamiya does not distinctly disclose the cutting liquid is a water-soluble cutting liquid.  Ueno teaches the use of a cutting fluid that is water-soluble for the purpose of more easily changing the concentration of the cutting stock solution.  Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have combined the foreign matter detection device of Kamiya with the water-soluble cutting liquid as taught by Ueno in order to be able to change the concentration of the cutting liquid using water.

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                       8 July 2022